Matter of Feinerman (2015 NY Slip Op 02123)





Matter of Feinerman


2015 NY Slip Op 02123


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
SANDRA L. SGROI, JJ.


2006-02921

[*1]In the Matter of David A. Feinerman, admitted as 	ON David Alan Feinerman, a disbarred attorney. MOTION FOR REINSTATEMENT 


(Attorney Registration No. 2042620)
 

DECISION & ORDER
Motion by David A. Feinerman for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Feinerman was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 26, 1986, under the name David Alan Feinerman. By opinion and order of this Court dated September 12, 2006, Mr. Feinerman was disbarred upon his resignation and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Feinerman, 33 AD3d 212). By decision and order on motion of this Court dated March 7, 2014, Mr. Feinerman's motion was held in abeyance, and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, David Alan Feinerman is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of David Alan Feinerman to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, SKELOS and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court